MATHEWS, Circuit Judge
(dissenting).
Appellee’s letter of June 1, 1919, did not allege permanent and total disability at a time when the contract of insurance was in force, nor did it use words showing an intention to claim insurance benefits. It therefore, did not constitute a “claim,” within the meaning of section 19 of the World War Veterans’ Act, 38 U.S.C.A. § 445. Compare United States v. Collins, 4 Cir., 61 F.2d 1002; United States v. Peters, 8 Cir., 62 F.2d 977; Wilson v. United States, 10 Cir., 70 F.2d 176; Corn v. United States, 10 Cir., 74 F.2d 438; Chavez v. United States, 10 Cir., 74 F.2d 508; United States v. Primilton, 5 Cir., 76 F.2d 555; United States v. Lockwood, 5 Cir., 81 F.2d 468; Werner v. United States, 2 Cir., 86 F.2d 113. No claim was filed by appellee until March 21, 1933. Meanwhile, on July 3, 1931, the period of limitation specified in section 19 had expired and, having expired, said period was not extended by the filing of appellee’s claim. Her claim was denied on September 24, 1934. This -action was commenced on October 8, 1934. It was and is barred. Appellant’s motion for a directed verdict should have been granted.